Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 May 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenauer et al. (US Patent Application 2003/0055165 A1, published 20 Mar. 2003, hereinafter Eichenauer).
Regarding claims 1-2 and 5-6, Eichenauer teaches a thermoplastic molding composition comprising a styrene-acrylonitrile copolymer grafted to a butadiene polymer with an average 
                
                    w
                    1
                    =
                     
                    
                        
                            w
                            1
                        
                        
                            w
                            1
                            +
                            w
                            2
                            ×
                            %
                            r
                            u
                            b
                            b
                            e
                            r
                            [
                            2
                            >
                            1
                            ]
                        
                    
                    =
                     
                    
                        
                            10
                            %
                        
                        
                            10
                            %
                            +
                            90
                            %
                            ×
                            102
                            %
                        
                    
                    =
                    9.8
                     
                    w
                    t
                    .
                    %
                
            
                
                    t
                    o
                    :
                     
                     
                     
                     
                    w
                    1
                    =
                     
                    
                        
                            w
                            1
                        
                        
                            w
                            1
                            +
                            w
                            2
                            ×
                            %
                            r
                            u
                            b
                            b
                            e
                            r
                            [
                            2
                            >
                            1
                            ]
                        
                    
                    =
                     
                    
                        
                            90
                            %
                        
                        
                            90
                            %
                            +
                            10
                            %
                            ×
                            102
                            %
                        
                    
                    =
                    89.8
                     
                    w
                    t
                    .
                    %
                
            

Therefore, since his small particles have an average particle size (d50) of 80 to 220 nm (0.080 to 0.220 [Symbol font/0x6D]m, Abstract), Eichenauer teaches an embodiment in which 50% by mass of his rubber particles are necessarily between 0.122 and 0.243 [Symbol font/0x6D]m.
Eichenauer teaches that his composition also comprises a rubber-free, i.e. rigid, copolymer of styrene and acrylonitrile, with a styrene-acrylonitrile weight ratio of 95:5 to 50:50, corresponding to claimed copolymer (B) (paragraph 0012).  Eichenauer teaches that the weight 
In light of the overlap between the claimed thermoplastic resin composition and that disclosed by Eichenauer, it would have been obvious to one of ordinary skill in the art to use a thermoplastic resin composition that is both disclosed by Eichenauer and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Regarding claim 3, Eichenauer teaches the elements of claim 1, and Eichenauer teaches a molded article comprising the composition of claim 1 (claim 10).  
Eichenauer does not disclose the molded article is for coating.
However, the recitation in the claims that the resin molded article is “for coating” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Eichenauer discloses a resin molded article as presently claimed, it is clear that the resin molded article of Eichenauer would be capable of performing the intended use, i.e. being .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenauer et al. (US Patent Application 2003/0055165 A1, published 20 Mar. 2003, hereinafter Eichenauer) in view of Maguire and Kadison (US Patent 3,689,303, published 05 Sep. 1972, hereinafter Maguire).
Regarding claims 3-4, Eichenauer teaches the elements of claim 1.
Eichenauer does not disclose the coating of his molded articles comprising his molding composition.
Maguire reports that demand exists for metal plating on non-conductive articles, particularly plastic articles (col. 1, lines 26-30).  Maguire teaches conditioning the surface of ABS (acrylonitrile-butadiene-styrene) resins in order to improve the metal plating of the molded ABS article (col. 1, lines 21-30 and col. 2, lines 39-45).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to plate based on the process taught by Maguire a molded article comprising the molding composition taught by Eichenauer.  Maguire reports that metal plated plastic articles combine the desirable characteristics of the plastic and metal (col. 1, lines 26-30).  Maguire teaches that her pre-treatment results in ABS resin articles with improved bond strength (col. 5, lines 5-9).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenauer et al. (US Patent Application 2003/0055165 A1, published 20 Mar. 2003, hereinafter Eichenauer) in view of Olivera et al. (“Plating on acrylonitrile-butadiene-styrene (ABS) plastic: A review,” J.Mater.Sci., Vol. 51, pp. 3657-3674, published 04 Jan. 2016, hereinafter Olivera).
Regarding claims 3-4, Eichenauer teaches the elements of claim 1.
Eichenauer does not disclose the coating of his molded articles comprising his molding composition.
Olivera reports that the plating of on plastics became a popular alternative for metal finishing in the early 1960’s (page 3659, 2nd column, Plating process on ABS plastic section, 1st paragraph).  She reports that it has become possible to obtain highly decorative and functional-plated ABS parts by the chemical etching of the ABS surface, and ABS is the most usually electroplated plastic and is the widest accepted plastic in the plating industry (page 3659, 2nd column, Plating process on ABS plastic section, 1st paragraph – page 3660, 1st column, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to plate, based on one of the plating processes described by Olivera, a molded article comprising the molding composition taught by Eichenauer.  Olivera reports that, compared with metal parts, electroplated plastic parts can not only achieve good metal texture but also can reduce product weight, and improve the appearance and decorative requirements, mechanical strength of the surface as well as provide improved performance in the applications pertaining to electricity, heat, and corrosion, etc. (page 3668, 2nd column, Conclusion of plastic plating section, 1st paragraph – page 3669, 1st column, 1st paragraph).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenauer et al. (US Patent Application 2003/0055165 A1, published 20 Mar. 2003, hereinafter Eichenauer) in view of Keppler and Wesslau (US Patent 3,956,218, published 11 May 1976, hereinafter Keppler).
Regarding claim 7, Eichenauer teaches the elements of claim 1.
Eichenauer teaches that the rubber particles may be agglomerated, i.e. enlarged, by an acrylate-containing mixed polymer dispersion (latex) (paragraph 0031), citing DE-A 1720058, which is a member of the patent family of Keppler.
Keppler teaches that aqueous rubber dispersions can be agglomerated by mixing the rubber latex with a dispersion (latex) of a copolymer of methacrylic acid and a water-insoluble ethylenically unsaturated monomer (col. 3, lines 10-23 and col. 4, lines 4-8).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to agglomerate the rubber particles using the process described by Keppler as part of the process of forming the molding composition of Eichenauer, since Eichenauer explicitly teaches use of the agglomeration process taught by Keppler.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenauer et al. (US Patent Application 2003/0055165 A1, published 20 Mar. 2003, hereinafter Eichenauer) in view of Ide et al. (US Patent 3,944,630, published 16 Mar. 1976, hereinafter Ide).
Regarding claims 7-9, Eichenauer teaches the elements of claim 1.

Ide teaches a process for agglomerating, i.e. enlarging, rubber particles contained in a rubber latex by adding copolymer latex, with the copolymer comprising the monomers methacrylic acid and alkyl acrylates (col. 2, lines 27-54).  Ide teaches that the alkyl acrylate may be butyl acrylate, more than one alkyl acrylate may be used, and a portion of the alkyl acrylates may be substituted with other copolymerizable monomers (col. 3, lines 42-47).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to agglomerate the rubber particles using the process described by Ide as part of the process of forming the molding composition of Eichenauer.  Ide teaches that his process easily produces a rubber particle size of 0.4 to 1.0 microns, so graft copolymer compositions having an extremely high impact resistance can be obtained (col. 6, lines 61-66).

Response to Arguments
Applicant's arguments filed 07 May 2021 and affidavit filed 7 May 2021 have been fully considered, and they were not persuasive.
Applicant amended claims 1 and 5-6 and added new claims 7-9.
Yamashita attests in his affidavit that the particular monomers used in the composition among similar types would provide similar benefit to the claimed thermoplastic resin composition.

However, the monomers in the copolymers are only one aspect of the data not being commensurate with the scope of the present claims.  For example, as discussed below, there are no limitations regarding the relative amounts of different types of monomers in the copolymers in the claims, whereas the data is based on a limited number of copolymer compositions.
Applicant argues that their data demonstrates their claimed composition range of 60 to 90 wt.% of A-I (rubber containing graft copolymer with smaller rubber particles) is critical and achieves unexpected results, while Eichenauer teaches the broader range of 10 to 90 wt.% (with a preferable range of 40 to 70 wt.%).
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data uses a few grafted copolymers (A-I) and (A-II) made from specific amounts of aromatic vinyl monomer, vinyl cyanide monomer, and diene rubbery polymer and a few rigid copolymers (B) made from specific amounts of aromatic vinyl monomer and vinyl cyanide monomer, while the present claims broadly recite copolymers (A-I), (A-II), and (B) with no amounts of aromatic vinyl monomer, vinyl cyanide monomer, and diene rubbery polymer claimed.  Further, the examples use copolymer (B) with specific molecular weight; however, claim 1 does not require molecular weight.  Even if the limitations of claim 2 were included in claim 1, the data would not be persuasive given that there is no data at the upper and lower end of the molecular weight range of claim 2.

Applicant argues that Eichenauer is silent regarding the use of his composition as a coating, and Eichenauer’s focus on uncoated molded articles to achieve high gloss teaches away from using the composition for coating.
However, as presented above, Maguire and Olivera both teach the coating of molded ABS parts.
Further, it is the examiner’s position that molded parts are often coated only on one surface of a part; therefore, the desire for high gloss is not inconsistent with coating the same molded part.
Applicant argues that Eichenauer teaches an average particle size and average particle size is not equivalent to specifying that a certain percentage by mass of a distribution of particles is fall within a certain size range.  Applicant cites applicant’s rubber latex g-6 as meeting the mass average particle size limitation while not meeting the limitation that 50 wt.% of the particles are between 0.122 and 0.243 microns.
However, applicant has not provided evidence that the particles taught by Eichenauer would have a bi-modal particle size distribution.  Applicant has shown that a bi-modal 
Applicant may submit an affidavit providing evidence or technical reasoning why the small rubber particles of Eichenauer would have a bimodal or other particle size distribution, such that 50 wt.% of the particles would not have sizes between 0.122 and 0.243 microns, given that the average particle size of the distribution is 0.080 to 0.220 microns.
Applicant argues that their data demonstrates their limitations for the average rubber particle size and requiring 50 wt.% of the rubber particles having a size between 0.122 and 0.243 microns are critical and formulations meeting these limitations achieve unexpected results.
However, as discussed above, the data is not persuasive for the reasons set forth in paragraph 15 above.
Applicant argues that Eichenauer fails to disclose, teach, or suggest a latex of an enlarged rubber obtained by mixing a rubber latex with a latex of an acid group-containing copolymer.
However, as discussed above, Eichenauer teaches the use of the agglomeration technique taught by Keppler, which is mixing a rubber latex with an acid-group-containing copolymer.  While Eichenauer teaches that chemical agglomeration is a preferred process, “nonpreferred disclosures can be used.  A nonpreferred portion of a reference disclosure is just 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dion et al. (WO 1995/022570 A1, published 24 Aug. 1995) teaches ABS compositions with the two sizes of rubber particles and their relative amounts that overlap the claimed ranges.  Ford (US Patent 3,825,621, published 23 Jul. 1974) teaches an ABS composition with the two sizes of rubber particles and their relative amounts that overlap the claimed ranges.  Sun (US Patent 4,524,180, published 18 Jun. 1985) teaches an ABS composition with the two sizes of rubber particles and their amounts that overlap the claimed ranges.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787